   Case 2:10-md-02179-CJB-JCW Document 25300 Filed 01/18/19 Page 1 of 2



MINUTE ENTRY
WILKINSON, M. J.
JANUARY 18, 2019

IN RE: OIL SPILL BY THE OIL RIG                      MDL NO. 2179
“DEEPWATER HORIZON” IN THE
GULF OF MEXICO ON APRIL 20, 2010                     SECTION “J”

THIS DOCUMENT RELATES TO:                            JUDGE BARBIER
                                                     MAG. JUDGE WILKINSON
Civil Action Nos. 12-970, 15-4143,
15-4146 and 15-4654

            CLAIMS APPEAL DETERMINATION AND REASONS
                   [Halliburton and Transocean Settlement]

      The Claims Administrator has provided me with the Appeal Determination Notice,

Court Review Request, Claim Form, Settlement Program Appeal Determination letter and

the Memorandum in Support of Court Review Request submitted by claimant's counsel

concerning the appeal of Alton R. Meadows, Claim No. 161******* ("claimant") denying

his claim for payment from the Halliburton/Transocean Settlement Agreements under the

Coastal Real Property framework.

      Having reviewed these materials, the determination of the Claims Administrator

is AFFIRMED essentially for the reasons provided by the Claims Administrator. While

the Corexit report and other medical reports submitted by claimant with this appeal may

have some connection to any medical claim he may pursue, they have no relevance to the




 MJSTAR: 0:35
   Case 2:10-md-02179-CJB-JCW Document 25300 Filed 01/18/19 Page 2 of 2



basis, framework or reasoning behind the Halliburton/Transocean Settlement Agreements

and provide no support for the exercise of the court's equitable authority in this context.



                                                  JOSEPH C. WILKINSON, JR.
                                             UNITED STATES MAGISTRATE JUDGE
CLERK TO NOTIFY:
HON. CARL J. BARBIER
and
HESI/TRANSOCEAN SETTLEMENT
CLAIMS ADMINISTRATOR




                                           -2-
